USCA11 Case: 20-13806    Date Filed: 04/23/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13806
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 8:20-cr-00040-SCB-CPT


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


RICARDO LOPEZ VARGAS,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________


                             (April 23, 2021)

Before LAGOA, BRASHER, and BLACK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13806      Date Filed: 04/23/2021   Page: 2 of 2



      Rebecca L. Castaneda, appointed counsel for Ricardo Lopez Vargas in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Vargas’s conviction and sentence are AFFIRMED.




                                         2